Exhibit 10.21

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

TOUR OPERATOR AGREEMENT

 

This Agreement is entered into as of December 12, 2011 (the “Effective Date”),
between the National Geographic Society, a District of Columbia tax-exempt
corporation, 1145 Seventeenth Street, NW, Washington, D.C. 20036-4688 (“NGS”)
and Lindblad Expeditions, with principal offices at 96 Morton Street, New York,
NY 10014 (“Lindblad”), to be a tour operator for certain NGE Trips (defined
below). This Agreement is intended to apply to the marketing, sale and operation
of all NGE/Lindblad Trips (defined below) scheduled to depart in calendar years
2012 through 2017.

 

WHEREAS, NGS is a tax-exempt corporation organized wholly for educational and
scientific purposes and desires, in furtherance of its mission, to provide its
members with travel programs of educational, geographical, and cultural value
and interest; and

 

WHEREAS, NGS is the owner of, and has the exclusive rights to, the trademarks
“National Geographic Society” and the YELLOW BORDER DESIGN and the trademarks,
service marks, logos and trade names associated with the trademarks;

 

WHEREAS, Lindblad is an experienced operator of high quality passenger
expedition cruise ships and operates a fleet of such ships, currently numbering
five (5) ships and operating as the National Geographic Explorer, National
Geographic Endeavour, the National Geographic Islander, the National Geographic
Sea Lion, and the National Geographic Sea Bird in addition to other ships which
it charters;

 

WHEREAS, this Agreement is intended to provide a general framework for the
provision of tour operator services, including, but not limited to, handling of
reservations, pre and post trip management and trip delivery for any and all
National Geographic Expeditions on which the parties may agree during the term
of this Agreement; and

 

NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

 

1. Definitions. All words appearing within the text of this Agreement with
initial letter capitalized (except the first word of a sentence and proper
nouns) and all words appearing within underlined section captions with initial
letter capitalized and within quotation marks are specifically defined terms for
purposes of this Agreement, the definitions for which are set below. Words that
appear within parentheses and quotation marks with initial letters capitalized
are specifically defined terms for purposes of this Agreement defined by the
text immediately preceding the parentheses. As used in this Agreement, the
following terms shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined):

 



 

 

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

  1.1 “Air Discounts”: Special discounts off of supplemental airfare (airfare
that is not included in the Lindblad Trip cost) made available to prospective
travelers on certain Lindblad Trip departures. The discount value is equal to
[*].

 

  1.2 “[*]”: [*], is the designated call center that NGS has currently
contracted with to provide certain administrative services related to National
Geographic Trips other than those operated by Lindblad.

 

  1.3 “Business Day” means any Monday, Tuesday, Wednesday, Thursday, or Friday
other than national holidays recognized by the United States Federal Government.

 

  1.4 “Catalog Price”: The price charged to each Participant on a particular
Trip, and the price charged for any pre- or post-Trip extensions, as listed in
the published NGS marketing materials.

 

  1.5 “Commissionable Revenues”: The total amount booked for all NGE/Lindblad
Trip Participants including (a) the Catalog Price (less any mutually agreed
discounts applicable to Lindblad Trips including but not limited to Early
Booking Discounts, Kids Discounts, Air Discounts, Travel Credits paid by
Lindblad, Lifelong Explorer Discounts, and Group Discounts) for all NGE/Lindblad
Trip Participants, (b) the Catalog Price of any applicable pre- or post-
extensions for all NGE/Lindblad Trip Participants, and (c) the amount retained
by Lindblad of the Catalog Price for all cancellations by NGE/Lindblad Trip
Participants.

 

  1.6 “Lindblad Ships”: Any ship owned or chartered by Lindblad.

 

  1.7 “Lindblad Trips”: Any trip offered and operated by Lindblad Expeditions,
including (a) pre- or post-trip extensions, (b) trips on Lindblad Ships, and (c)
any trip by charter companies that charter a Lindblad Ship, but excluding any
trips by conveyance other than ship unless specifically identified and agreed in
writing by NGE and Lindblad. Unless otherwise specifically stated, Lindblad
Trips include NGE/Lindblad Trips. The parties also agree that Lindblad Trips
include the trips offered and operated by Lindblad to Peru.

 

  1.8 “NGE Trip”: A trip offered by National Geographic Expeditions. Unless
otherwise specifically stated, NGE Trips include NGE/Lindblad Trips.

 

  1.9 “NGE”: National Geographic Expeditions, the travel program of the National
Geographic Society, marketed under the Service Mark “National Geographic
Expeditions.”

 

  1.10 “NGE Participant”: Any individual who travels on a NGE Trip not operated
by Lindblad Expeditions.

 



2

 

 

  1.11 “NGE/Lindblad Trips”: These are the specific Lindblad Trips, which are
co-branded under the Alliance Agreement and promoted by NGE in its catalog,
website and any other marketing channel used by NGE.

 

  1.12 “NGE/Lindblad Trip Participant”: Any individual who travels on a
NGE/Lindblad Trip and books through any NGE channel (e.g. NGE phone line, NGE
web site, etc.) or any individual who books through a Lindblad phone line,
Lindblad website or a travel agent, and identifies themselves or is identified
as being sourced through NGE channels or promotions.

 

  1.13 “NGE RS”: an Internet-based reservations system that NGE has implemented.

 

  1.14 “Other Providers”: public and private carriage operators, hotels, ground
operators, suppliers, tourist agencies, and other independent contractors or
vendors whose services are retained by Lindblad for the benefit of Participant.

 

  1.15 “Participant”: Any individual passenger who travels on a Lindblad Trip,
including but not limited to a NGE/Lindblad Trip Participant.

 

  1.16 “Service Mark”: the name NATIONAL GEOGRAPHIC EXPEDITIONS or such other
service mark using one or more of the Trademarks as NGS may establish.

 

  1.17 “Term”: The period commencing on the effective date of this Agreement and
ending on the date this Agreement terminates, or upon termination of this
Agreement under the terms and conditions stated herein, whichever event occurs
first.

 

  1.18 “Territory”: the United States, its territories and possessions,
including Puerto Rico.

 

  1.19 “Trademarks”: the name NATIONAL GEOGRAPHIC SOCIETY and the trademarks
NATIONAL GEOGRAPHIC SOCIETY, NATIONAL GEOGRAPHIC and the Yellow Border Design
Emblem, and the two combined in a composite trademark or with some other element
as may be designated by NGS (e.g., “National Geographic Expeditions”) as set
forth in specimens that NGS shall provide to Lindblad. Lindblad agrees that the
Trademarks must be used in strict conformance with NGS’s Design Standards Manual
and website. Relevant portions of the Design Standards Manual, technical
specifications for use of the Trademarks, access to National Geographic’s brand
website and master copies will be made available to Lindblad for use in
producing materials under this Agreement.

 



3

 

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

2. Pre-existing and Related Agreements.

 

  2.1 Pre-existing TOA. NGS and Lindblad have an existing Tour Operator
Agreement with an Effective Date of October 3, 2006, (the “Existing Agreement”),
and they hereby desire to replace the terms of the Existing Agreement in its
entirety with respect to any NGE/Lindblad Trips scheduled for departure on or
after January 1, 2012, and any activity by Lindblad related to such NGE/Lindblad
Trips that occurs after the Effective Date.

 

  2.2 Alliance Agreement. NGS and Lindblad have entered into an Alliance
Agreement on the same date as this Agreement (the “Alliance Agreement”). In the
event of a conflict between this Agreement and the Alliance Agreement,
provisions of this Agreement shall prevail with respect to NGE/Lindblad Trips.

 

3. Exclusivity. During the Term, Lindblad will be the exclusive provider of
ocean-going ship-based trips to NGE. This exclusivity provision includes
NGE/Lindblad Trips offered on Lindblad-owned ships as well as other ships either
acquired or chartered by Lindblad. This exclusivity specifically excludes
ship-based programs on rivers or inland waterways, land or jet-based programs
with a minor small ship component (e.g., China), student travel programs,
“National Geographic Adventure” programs, and custom trips (i.e. FITs). In the
event NGE wishes to offer an ocean-going ship-based trip on a ship with a
capacity of [*] people, NGE will first present the opportunity to Lindblad; if
Lindblad is not interested or the parties are unable to agree on terms, NGE is
free to proceed without Lindblad. None of the restrictions on NGE in this
section apply to any marketing or promotional activities directed outside of the
Territory.

 

4. Obligations of NGE. Related to the NGE/Lindblad Trips, NGE will perform the
following at its sole cost and expense:

 

  4.1 Product Selection. NGE is responsible for all product selection for the
NGE Trips. NGE will consult with Lindblad on the selection of NGE/Lindblad Trips
to be included in NGE marketing materials, and the parties will mutually agree
on NGE/Lindblad Trips to be included in the NGE catalog in accordance with the
schedule set forth in Exhibit A Product Development/Marketing Timeline. The
parties agree that NGE will have the opportunity to promote as an NGE/Lindblad
Trip any Lindblad Trip that Lindblad promotes in its catalog or website.

 

  4.2 Marketing. NGE will market the NGE/Lindblad Trips under the “NATIONAL
GEOGRAPHIC EXPEDITIONS” Service Mark and will acknowledge that such trips are
jointly branded with Lindblad in NGE’s catalog and on its website. NGE’s
marketing will be directed primarily to members of the National Geographic
Society as a benefit of membership. Such marketing will consist of inclusion in
the NGE catalogs and website, any e-mail marketing, and any other marketing that
NGS decides in its sole discretion to undertake.

 

4

 

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

  4.3 National Geographic Expert. In consultation with Lindblad, NGE will select
a lecturer (“NGS Expert”) to give educational presentations to Participants on
certain NGE/Lindblad Trips. Lindblad and NGS will agree on a plan for which
NGE/Lindblad Trips will feature a NGS Expert. The intent is that NGS Experts
will continue to be featured on many departures, and there will be at least one
NGS Expert for each NGE/Lindblad Trip itinerary featured in the NGE catalog.
Each NGS Expert shall have credentials reasonably qualifying such person to
provide substantive, informative, and highly educational lectures to the
Participants. In the event a NGS Expert cancels, NGE and the Lindblad will
coordinate to identify a suitable replacement.

 

  4.4 Travel Insurance. NGE has contracted with Travel Insurance Services to
provide travel insurance to all NGE Participants, including NGE/Lindblad Trip
Participants. Lindblad agrees not to send any other insurance offerings to
NGE/Lindblad Trip Participants. Lindblad will comply with all guidelines set
forth in Exhibit C Insurance Operations & Guidelines, and specifically shall
adhere to the timing requirements for the initial distribution of insurance
registration forms to NGE/Lindblad Trip Participants. Lindblad will [*] trip
cancellation insurance to all NGE/Lindblad Trip Participants.

 

5. Obligations of Lindblad. Lindblad will provide the following services at [*]:

 

  5.1 Trip Design and Operation. In consultation with NGS, Lindblad will design
and assemble each Trip itinerary and Lindblad shall operate each Trip, with
responsibility for all components of each Trip.

 

  5.2 Marketing Support. Lindblad will support NGE’s promotion of NGE/Lindblad
Trips in the following ways:

 

  5.2.1 Lindblad will provide to NGE proposed marketing copy for each
NGE/Lindblad itinerary to be included in the NGE catalog, including, but not
limited to, an introduction, a highlights section, a detailed itinerary,
pricing, including estimated air, and ship information, photo and deck plan, and
proposed photos (that have already been model released and released by the
photographer who own the rights to the image) in the format and word count
provided by NGS and in accordance with the schedule set forth in Exhibit A
Product Development/Marketing Timeline.

 



5

 

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

  5.2.2 At NGS request, Lindblad will provide creative services support for the
creation of catalogs and individual brochures dedicated solely to NGE/Lindblad
Trips; however, NGS will be responsible for the costs of printing and
distribution of such marketing materials.

 

  5.2.3 At NGS request, Lindblad will place NGE catalogs in the cabins of
NGE/Lindblad Trip Participants, provided that [*] the cost of the catalogs and
shipment to the Lindblad Ships.

 

  5.3 Staffing. Lindblad will hire, manage, and pay the personnel necessary to
operate each NGE/Lindblad Trip, including but not limited to expedition leader,
experts, and local guides. Engagement of NGS Experts shall be by a written
contract between the NGS Expert and Lindblad, and Lindblad will provide NGS with
a photocopy of the contract that has been signed by both the NGS Expert and
Lindblad prior to Trip departure. In the event an NGS Expert cancels, NGS and
Lindblad will coordinate to identify a suitable replacement. For NGE/Lindblad
Trips with a NGS Expert, Lindblad agrees to send the NGS Expert copies of all
pre-trip materials sent to the Participants. Lindblad also agrees to [*] of any
[*], the [*] of each [*] and a [*] per [*] the [*] to [*] within 30 days of
completion of the Lindblad Trip. The [*] for each [*] shall be at the rate set
by NGE for NGE Trips (presently [*]) and include the travel day(s) listed in the
itinerary published, payable within 30 days of the completion of the Lindblad
Trip. Lindblad will also provide [*] equivalent to [*] per person at [*] hosted
by the [*]. In addition, each [*] will enjoy the same [*] as Lindblad
Expeditions staff. Lindblad may refer to the planned participation of NGS
Experts in marketing materials approved by NGS.

 

  5.4 Customer Service. As outlined in Exhibit B, Lindblad will manage
administrative services relating to the NGE/Lindblad Trips, including, but not
limited to, receiving and processing all reservation requests, inquiries and
service requests, and providing advice and booking arrangements for any air
travel requested by NGE/Lindblad Trip Participants. Lindblad will receive
reservation and inquirer calls transferred over from an automated system located
at [*] and will receive web bookings directed from NGE’s web site. Lindblad will
arrange for those calls to be transferred on a separate toll-free line to be
answered as “National Geographic Expeditions” and will arrange to accept
response mail addressed to NGE. Lindblad agrees to reimburse [*] for Lindblad’s
share of costs related to the toll free line at an amount that is mutually
agreed between Lindblad and [*].

 



6

 

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

  5.5 Coordination with [*]. Lindblad will coordinate with [*] on managing the
inquiry and reservation process for NGE Trips. Exhibit B NGE Call Center
Operations/Lindblad Coordination with [*] outlines Lindblad and [*] dual role in
managing NGE’s call center; sets forth standards for the level of customer
service that Lindblad agrees to meet; and summarizes reports that Lindblad will
provide to NGE related to the management of NGE’s call center for NGE/Lindblad
Trips. Lindblad expressly agrees to accept the obligations imposed in Exhibit B
NGE Call Center Operations/Lindblad Coordination with [*], which is incorporated
herein by reference.

 

  5.6 Fulfillment. Lindblad will reimburse [*] for [*] of the total catalog
fulfillment costs [*] incurred by [*] (“[*] Reimbursement”). Within 30 days of
the end of each calendar year, NGS will analyze the ratio of NGE/Lindblad Trips
to the total NGE Trips administered by (“[*] Administered Trips”). From one year
to the next, if the proportion of NGE/Lindblad Trips compared to [*]
Administered Trips increases or decreases by [*], then Lindblad’s [*]
Reimbursement for the following year will become the new percentage. At the end
of each calendar quarter, [*] will send Lindblad a quarterly invoice. The [*]
Reimbursement. Payment by Lindblad will be due to [*] no later than 30 days
after Lindblad receipt of the [*] invoice.

 

  5.7 Pre- and Post-Trip Administration.

 

  5.7.1 Lindblad shall prepare and produce co-branded pre-trip materials
(including but not limited to packing suggestions, hotel contact list, name
tags, and final itinerary noting any revisions to distributed marketing copy)
for all NGE/Lindblad Trip Participants. NGE and Lindblad will collaborate on
customizing the Welcome Letter sent to NGE/Lindblad Trip Participants to
communicate the National Geographic/Lindblad relationship. The Welcome Letter
will include: the Travel Insurance offer as described in the Section headed
Travel Insurance, below; Exhibit D NGE Traveler Information Form printed on NGE
letterhead; and Statements of Responsibility and Terms and Conditions
(referenced in Exhibit E or as posted on the NGE website) printed on NGE
letterhead. All other pre-trip materials sent in later mailings will be those
used on Lindblad Trips. Lindblad shall submit all such pre-trip materials to NGE
for NGE’s approval.

 



7

 

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

  5.7.2 Lindblad is continuing the development of an [*]. Lindblad agrees to
collaborate with NGE to ensure that this [*] meets [*] with regard to [*] and
shall [*] for NGE/Lindblad Trip Participants until NGE provides its final
written approval. NGE will only utilize this system for NGE/Lindblad Trips.

 

  5.7.3 Lindblad will be responsible for obtaining from every NGE/Lindblad Trip
Participant a completed and signed Traveler Information Form (includes
Agreement, Assumption of Risk, Waiver and Release) as set forth in Exhibit D,
and will send copies of the Traveler Information Form to NGE for each
NGE/Lindblad Trip Participant at least 3 Business Days before any pre-trip
briefing or in the event there is no pre-trip briefing, prior to the departure
date for such NGE/Lindblad Trip. Under no circumstances will Lindblad permit a
NGE/Lindblad Trip Participant who has not signed and returned to Lindblad the
Agreement, Assumption of Risk, Waiver and Release, to join a NGE/Lindblad Trip.

 

  5.7.4 For any departure which will have a NGS Expert on board, Lindblad will
schedule with NGE and the NGS Expert a pre-trip telephone briefing prior to
departure or an on-board briefing at the start of the NGE/Lindblad Trip.

 

  5.7.5 Lindblad will manage post-trip administration, including [*] to [*], or
in any other agreed on format, in accordance with a schedule agreed on by NGE.
NGE will provide Lindblad with a [*]. During the Term, Lindblad and NGE may
collaborate on a [*]. Lindblad shall make no use of such an [*] for NGE/Lindblad
Trip Participants until NGS provides its final written approval.

 

  5.8 Collection of Participant Payments. Lindblad will perform invoicing and
collect payments from NGE/Lindblad Trip Participants.

 

  5.9 Provide NGE/Lindblad Trip Participant and Inquiry Data. Lindblad will
provide NGE with the following information as required by NGE: (i) NGE/Lindblad
Trip Participant information (“Trip Participant List”), including, but not
limited to, name, address, e-mail address (including an indication of “opt out”
if specifically requested), telephone numbers, NGE/Lindblad Trip name, departure
date, price paid by Participant, status (Booked, Waitlist, Cancelled), NGS
customer number and booking channel, source, marketing and segment codes as
defined by NGE; (ii) contact information for any travel agents who book or
inquire about NGE Trips (“Travel Agent Data”); (iii) contact information for any
individuals whoinquire about NGE Trips, including source, marketing and segment
codes as defined by NGE. (“Inquirer Data”). Every two weeks or, as requested by
NGE, Lindblad will transfer to NGS an updated set of: (1) Trip Participant List
including new bookings, cancellations, waitlists, and changes; (2) Travel Agent
Data; (3) Inquirer Data; and (4) general information (opt-out, change of
address), utilizing the feed formats mutually agreed upon by NGE and Lindblad
(“Trip Information”). Upon [*], Lindblad will [*] to [*] at [*]. Lindblad shall
not use the Trip Participant List, Travel Agent Data, NGE Finder File Data
(defined in Section 5.10), or Inquirer Data for any purpose other than analysis,
without prior approval of NGE.

 



8

 

 

  5.10 NGE Finder File. As part of call center operations, Lindblad will upload
information from the NGE marketing file, which includes names and addresses of
all households receiving a particular NGE catalog mailing, and any other data
provided by NGE to Lindblad (individually and collectively the “NGE Finder File
Data”) on to Lindblad’s reservation system. This data will be delivered in an
agreed upon format compatible with each vendor’s system. The NGE Finder File and
any other data provided by NGE to Lindblad is the exclusive property of NGS.
Lindblad agrees to destroy the file containing the NGE Finder File after
uploading it to its reservation system. Lindblad is to use the NGE Finder File
only in the processing of inquiries and bookings for NGE/Lindblad Trips; no
other use by Lindblad is permitted or authorized. Lindblad is to keep the NGE
Finder File separate from Lindblad customer data at all times and strictly limit
access to the NGE Finder File to authorized users only.

 

  5.11 Reporting. Lindblad will provide NGE the following:

 

  5.11.1 Reports with respect to all NGE/Lindblad Trips in a format agreed on by
NGE by email:

 

  A. Daily enrollment reports, including new enrollment totals by each
NGE/Lindblad Trip;

 

  B. Weekly Booking Pace report; and

 

  5.11.2 Upon launch of the NGE RS, Lindblad will only have the obligation to
deliver the Weekly Booking Pace report.

 

  5.11.3 Lindblad will forward to NGE all complaint letters, calls and e-mails
immediately, as received, and notify NGE of any significant issues related to a
NGE/Lindblad Trip; and

 



9

 

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

  5.11.4 At NGE’s request, Lindblad will submit an expedition manager’s report
on a specific NGE/Lindblad Trip.

 

  5.12 Travel Insurance. Lindblad will comply with all guidelines set forth in
Exhibit D Insurance Operations & Guidelines, and specifically shall adhere to
the timing requirements for the initial distribution of insurance registration
forms to NGE/Lindblad Trip Participants. Lindblad will [*] Trip Cancellation
Insurance to all NGE/Lindblad Trip Participants at the time of booking.

 

  5.13 Transfer to Another Trip. Lindblad agrees to cooperate with NGE on its
policy for NGE Participants who wish to transfer to another NGE Trip. A NGE
Participant may transfer to another NGE Trip a [*] up to [*] before departure of
the initial trip. At the time of cancellation of the initial NGE Trip, the
replacement NGE Trip must be booked. In the event NGE Participant cancels a
NGE/Lindblad Trip and transfers to another NGE Trip within the time period
established above, Lindblad will promptly [*].

 

  5.14 NGS Fees. Lindblad shall pay NGS as follows (“NGS Fee”):

 

  5.14.1 Lindblad shall be entitled to keep [*] (and [*] of any applicable pre-
or post-extension) for NGE/Lindblad Trip Participants [*]. Within 30 days of the
departure date of each Trip, Lindblad shall pay to NGS a fee per NGE/Lindblad
Trip Participant equal to the aggregate amount of (a) [*] ([*] any mutually
agreed [*] applicable to Lindblad trips including but not limited to [*] and
[*]) of the NGE/Lindblad Trip, (b) [*] of any applicable pre- or post
-extension, (c) [*] on the amount retained by Lindblad of [*] on the
NGE/Lindblad Trip, and [*] on the amount retained by Lindblad of [*] of pre- or
post extensions for all cancellations by NGE/Lindblad Trip Participants. The
total of the fees paid by Lindblad to NGS is hereafter referred to as the “NGS
Fee.”

 

  5.14.2 In the event that a previous NGE/Lindblad Trip Participant utilizes a
travel credit issued as a result of [*], NGE will receive the NGS Fee of [*]
regardless of the channel used by such Participant to make the booking and the
Participant will be considered a NGE/Lindblad Trip- Participant

 

  5.14.3 In the event that a NGE/Lindblad Trip Participant books a subsequent
Lindblad Trip as a result of a promotion offered [*] the Lindblad Trip, NGE will
receive the NGS Fee of [*] on that subsequent booking.

 

  5.14.4 In the event Lindblad retains or receives [*] of the [*] for a
cancellation (“Cancelled Participant Payment”), then Lindblad agrees to pay NGS
according to the following formula: Cancelled Participant Payment [*].

 



10

 

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

  5.14.5 Lindblad’s payment of the NGS Fee shall be accompanied by a report
stating: (i) the name and departure date of the NGE/Lindblad Trip, (ii) the
name, e-mail address, and mailing address of each NGE/Lindblad Trip Participant,
including cancelled NGE/Lindblad Trip Participants; (iii) the number of NGE
Lindblad Trip Participants, (iv) the Catalog Price for each NGE/Lindblad Trip
Participant, (v) the calculation formula of the NGS Fee, and (vi) list of
NGE/Lindblad Trip Participants on extensions. A finance charge of [*] per month
shall be payable on any late payment.

 

  5.14.6 NGS Bonus Payment. NGE will receive a payment based on the following
calculations; Exhibit G provides an illustrative example of calculations for the
NGS Bonus Payment based on [*] and [*].

 

  A. Calculations:

 

  (1) “Lindblad Maximum Yield” or “LMY” means Lindblad’s maximum possible gross
revenue if Lindblad sells all berths on Lindblad Trips, excluding “Competing
Trips,” at full price in a calendar year. For the purposes of this calculation,
a “Competing Trip” means a Lindblad Trip on a “river-going” ship where the
parties mutually agree in writing in advance that such trip will not be a
NGE/Lindblad Trip and where NGE is promoting a substantially similar NGE Trip
(that is not a NGE/Lindblad Trip) to the same destination. As of the Effective
Date, the [*] to [*] is the [*].

 

  (2) “NGE Commissionable Revenue” or “NCR” means the total amount of payments
due to NGE under sections 5.14.1, 5.14.2, 5.14.3 and 5.14.4 of this Agreement.

 

  (3) “NGE Contribution Percent” or “NC%” means the [*].

 

  (4) “Target” means [*]

 

  (5) “NGS Bonus Payment Base” means the [*].

 

  (6) “NGS Bonus Payment” means the [*].

 



11

 

  

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

  B. Lindblad will calculate and pay the NGS Bonus Payment at the same time that
Lindblad pays the 4th quarter royalty payment for the previous calendar year. In
the event the NGS Bonus Payment amount is revised on or before April 30 of any
calendar year as a result of an audit, Lindblad will notify NGS and will make
any applicable adjustment in its next royalty payment to NGS.

 

  C. The first NGS Bonus Payment will be calculated on the calendar year
beginning January 1, 2011, and NGS will be eligible for its first bonus payment
in January 2012 for the 2011 calendar year.

 

  5.14.7 NGS and Lindblad agree to honor credits (specifically excluding the
[*]) made to travelers on NGE Trips or Lindblad Trips other than NGE/Lindblad
Trip as follows (unless otherwise mutually agreed in writing):

 

  A. In the event that a guest uses a credit from a NGE Trip other than a
NGE/Lindblad Trip on a NGE/Lindblad Trip, then the guest will be booked as a
participant on such NGE/Lindblad Trip, and Lindblad may deduct the value of the
credit from NGS Fees.

 

  B. In the event that guest uses a credit from a NGE/Lindblad Trip on a NGE
Trip that is not a NGE/Lindblad Trip, then the guest will be booked as a
participant on such NGE Trip, and NGE will [*] for [*].

 

  C. In the event that a guest uses a credit from a NGE/Lindblad Trip on a
NGE/Lindblad Trip, then the guest will be booked as a participant on the
NGE/Lindblad Trip, and Lindblad will [*] the credit, but [*] the credit from [*]
when calculating the NGS Fee, unless otherwise mutually agreed.

 

  5.15 Travel Agent / Third Party Bookings. Lindblad agrees to accept travel
agent bookings for NGE/Lindblad Trips, will be responsible for processing and
administration of all bookings from third party travel agents (“Travel Agent” or
“Travel Agents,” as applicable), and will pay all Travel Agent commissions.
Lindblad will pay Travel Agents booking NGE/Lindblad Trip Participants the [*]
that Lindblad would for a Lindblad Trip participant. For Travel Agents bookings
of NGE/Lindblad Trip Participants, Lindblad will [*] (less any applicable
discounts set forth in 5.13.1, above) from the NGE Fee. If NGE
establishes agreements with another entity or entities for distribution of NGE
Trips, Lindblad agrees to cooperate with NGE on the promotion and sale of the
NGE/Lindblad Trips through the other entity’s/entities’ service.

 



12

 

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

  5.16 Group Bookings. For any group bookings, Lindblad will send members of
such group the NGE Terms and Conditions applicable to group bookings outlined in
Exhibit E Terms and Conditions Replacement Paragraph for Group Reservations.

 

  5.17 Incentives. For any incentive programs which NGE may offer, such as a NGE
loyalty program (e.g Lifelong Explorers), Lindblad will [*] the amount of the
discount ([*] for NGE/Lindblad Trips) for each NGE/Lindblad Trip Participant who
is a member of such loyalty program and any NGE/Lindblad Trip Participant that
is part of the same household [*] and pay the applicable NGS Fee on [*].

 

  5.18 NGE and Lindblad agree that the terms set forth in Exhibit F identify and
govern the existing terms for collaboration on the NGE loyalty program for
Lindblad Trips. In additional NGE and Lindblad agree to work together to support
other membership programs developed by National Geographic.

 

  5.19 Quality of Services/Compliance. Lindblad represents and warrants that
each Lindblad Trip will be of [*], with a [*] of service and with [*]
educational opportunities for all Participants. Lindblad further represents that
it will operate in compliance with all applicable legal requirements, standards,
laws, regulations, and ordinances, in the United States and in each country in
which a NGE/Lindblad Trip is conducted.

 

  5.20 Allocation of Space. Prior to publication of new schedules for all
Lindblad Trips and before any cabins are made available for sale by either
Lindblad or NGE, NGE and Lindblad will reach agreement on the number of spaces
to be reserved for sale by NGE for such Lindblad Trip. Lindblad agrees to adjust
its group allocation [*] is [*] what has been [*] in [*]. In addition, on
specific trips with limited availability Lindblad will allocate an agreed-upon
number of cabins for NGE/Lindblad Trip Participants, and the parties will agree
on the schedule for when such “blocked” cabins will be available exclusively to
NGE and when they will be released from such exclusivity.

 

6. Strategic Destinations. NGE and Lindblad will reach agreement on strategic
destinations that are important to NGE based on its prior experience and will
develop plans, if feasible, to offer NGE/Lindbald Trips in or to those
destinations.

 



13

 

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

7. Grant of License by NGS.

 

  7.1 Subject to all the terms, conditions, and limitations contained in this
Agreement (including the NGS approval as specified in the Section headed
Trademarks, below, NGS grants to Lindblad a limited, non-exclusive,
non-transferable, non-assignable license to use the Service Mark and Trademarks
as designated by NGS. NGS expressly reserves the right to license the Service
Mark and Trademarks in connection with NGE Trips with any other operator or
entity, except as specified in the Exclusivity Section above.

 

  7.2 All rights in the Trademarks and the Service Mark (and all other
trademarks, trade dress, service marks, and logos associated with NGS not
expressly granted to Lindblad herein) are reserved to NGS without restriction.
All use of the Trademarks and the Service mark by Lindblad shall inure to the
benefit of NGS.

 

8. Changes in Itinerary/Travel Warnings/Cancellation.

 

  8.1 Lindblad may change or cancel a NGE/Lindblad Trip to accommodate the
needs, interests, health or safety of or in the event of changed circumstances
beyond the control of Lindblad that create a danger to the health or safety of
NGE/Lindblad Trip Participants or threaten the successful completion of the
scheduled itinerary, subject to notifying NGS of significant changes as soon as
practicable before or after such change. In establishing itineraries and in
determining whether to change or cancel an itinerary, Lindblad will act
prudently in accordance with its past and existing practices, with the safety
and health of NGE/Lindblad Trip Participants and crew being the paramount
concern and taking into account all other relevant factors including
NGE/Lindblad Trip Participant satisfaction concerns, reputation of the parties
hereto, risk to the Lindblad Ship, insurance matters, and commercial concerns.

 

  8.2 If NGS has good faith material concerns with respect to the safety, health
or welfare of the NGE/Lindblad Trip Participants, Lindblad agrees to consult
with NGS and to give [*] prior to making a decision concerning any initial
itinerary or any cancellation or change of itinerary. Notwithstanding the
foregoing, both parties agree that a NGE/Lindblad Trip will not be operated in
any destination where the U.S. State Department has a Travel Warning, or where
travel by U.S. citizens is generally prohibited by U.S. law, unless the parties
otherwise mutually agree in writing. If such a Warning is issued prior to
departure, Lindblad will determine whether to re-route the NGE/Lindblad Trip,
cut short the duration of the NGE/Lindblad Trip or cancel the departure, and
notify NGS of the change.

 



14

 

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

  8.3 In the event a Travel Warning is issued for an area where a NGE/Lindblad
Trip is in progress, Lindblad agrees to evacuate those NGE/Lindblad Trip
Participants as quickly as possible. Lindblad agrees to provide refunds to
NGE/Lindblad Participants in accordance with the applicable NGE Terms and
Conditions. Notwithstanding the foregoing, in the event of a general act of
terrorism or any other significant event that causes booked NGE/Lindblad Trip
Participants to have legitimate concerns about their individual safety, welfare,
or ability to enjoy their NGE/Lindblad Trip, and to request to cancel their
participation, Lindblad agrees to consult with NGS and to give [*] prior to
making a decision concerning the NGE/Lindblad Trip Participants requests.

 

9. Term of Contract. This Agreement is the period of time commencing on the
Effective Date and continuing through December 31, 2017. The Agreement may be
terminated prior to its scheduled expiration pursuant, but without limitation,
to the provisions of the Sections headed, Termination and Rights and Duties
after Termination. The Term may be extended if both parties mutually agree in a
written amendment to this Agreement signed by both parties.

 

10. Terms and Conditions.

 

  10.1 Each NGE Trip will be subject to the Responsibility Statement, Terms and
Conditions, and Liability Release published in the NGE catalog (collectively,
“NGE T&C”). The current version of the NGE T&C is on the NGE website.

 

  10.2 Both parties acknowledge that from time to time, the NGE T&C may change
subject to NGE discretion. NGE will evaluate Lindblad’s policies related to
deposits, payment schedules and cancellation in an effort to make NGE’s policies
consistent with Lindblad’s. NGE will notify Lindblad of any material change and
the change will take effect for NGE Trips promoted in the NGE catalog where the
change first appears.

 

11. Trademarks. Lindblad recognizes and acknowledges that the Trademarks, the
Service Marks, and any other trademarks, service marks, and trade names owned,
or licensed by NGS and any copyrights or proprietary material pertaining to,
owned or licensed by NGS are unique and valuable. These intellectual properties
are the property of NGS, and, with respect to NGE/Lindblad Trips, Lindblad shall
not reproduce, distribute, release, or permit the distribution or release of any
packaging, promotional, or advertising or other materials, which use the words
or mention the National Geographic Society or use any of the Trademarks or
Service Mark without the prior written approval of NGS. Lindblad shall submit to
NGS for approval, prior to use, distribution, or disclosure, any packaging,
labels, or materials for inquiry response and Participant communications in
which the trade names, Trademarks, or Service Mark of NGS are used.

 



15

 

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

12. Insurance and Liability.

 

  12.1 Lindblad agrees to maintain, at its own expense, and on a current basis,
the following liability insurance policies with coverage for each NGE/Lindblad
Trip as follows:

 

  12.1.1 Commercial General Liability with a minimum limit of [*] per occurrence
and [*] in the aggregate;

 

  12.1.2 Workers’ Compensation insurance with a statutorily required limit and
Employers’ Liability with a limit of [*];

 

  12.1.3 Watercraft Liability including Protection and Indemnity and Maritime
liability for [*] (if the Umbrella includes this coverage as an underlying
policy) or [*] (if the Umbrella does not) for all Lindblad-owned vessels. If
vessel is leased, then vessel owner must provide proof of P&I and Maritime
Liability insurance;

 

  12.1.4 Standard Travel Agents’ Professional Liability insurance (errors and
omissions coverage) in the amount of at least [*] per occurrence and in the
aggregate;

 

  12.1.5 Automobile Liability insurance covering all Lindblad-owned, non-owned
and hired vehicles with a [*] combined single limit;

 

  12.1.6 Umbrella Liability insurance with a limit of [*] per occurrence and in
the aggregate;

 

  12.1.7 Non-Owned Aircraft Liability insurance with a limit of [*] per
occurrence and in the aggregate. This requirement only applies of the Trip
includes the charter or hire of any aircraft.

 

  12.2 Coverage consistent with the foregoing shall be maintained at all times
during the Term and for a period of at least [*] thereafter.

 

  12.3 Lindblad agrees to maintain, at its own expense, and on a current basis,
worker’s compensation insurance in the statutorily required amount and
employer’s liability insurance with a limit of [*]. If Lindblad cannot provide
workers’ compensation insurance to a NGS Expert, Lindblad agrees to include
notice of this omission in the written contract (described in Section 4 headed
Staffing) between the NGS Expert and Lindblad.

 



16

 

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

  12.4 It is understood and agreed that the insurance limits stated above are
minimum requirements, and the actual limits of any of the policies in excess of
the stated amounts shall not be withheld from NGS should the stated limits be
exhausted. Lindblad shall maintain insurance policies in form, amounts and with
such companies as are reasonably acceptable to NGS and licensed to do business
in the District of Columbia. Such acceptance will not be unreasonably withheld.

 

  12.5 Each policy, with the exception of worker’s compensation and Protection
and Indemnity, will include an endorsement stating “National Geographic Society,
its subsidiaries, trustees, directors, officers and employees are listed as
Additional Insureds. The Protection and Indemnity policy will be covered by a
“misdirected arrows” endorsement giving NGS similar protection. All policies
will state that NGS shall be given at least [*] days advance written notice of
cancellation, Lindblad agrees to have its insurance company or companies provide
NGS with a certificate of insurance evidencing the above-required insurance
within thirty (30) days following the Execution Date.

 

  12.6 It is understood and agreed that, with respect to services to be provided
by Other Providers, Lindblad will act solely as an agent of the Other Providers
in selling such services to Participants. It is further understood and agreed
that all Participants may be subject to the terms and conditions of a contract
with Other Providers covering services provided to the Participant. No
responsibility and liability is accepted or assumed by Lindblad or NGS, and
Lindblad and NGS disclaim all responsibility and liability, for those portions
of any NGE/Lindblad Trip as to which liability and responsibility are governed
by the conditions of the contract of carriage or by contracts with Other
Providers.

 

13. Force Majeure. Neither NGS nor Lindblad shall have any liability to the
other for failure to perform or delay in performance of any obligations under
this Agreement for any loss or damage due to delay, cancellation, or disruption
caused in any manner by the laws, regulations, acts or failure to act, demands,
orders, or interpositions of any government or any subdivision or agent,
thereof, or by acts of God, strikes, fire, flood, war, rebellion, terrorism,
insurrection, sickness, quarantine, epidemics, theft, or any other cause(s)
beyond the control of either party whether similar or dissimilar to the
foregoing; provided however that in no event shall Lindblad be excused from its
payment obligations to NGS pursuant to Section headed NGS Fees, regardless of
any event of Force Majeure.

 



17

 

 

14. Indemnification.

 

  14.1 Lindblad agrees to indemnify and hold NGS, its subsidiaries and
affiliates, and their respective officers, directors, and employees, harmless
from any liability, damages, loss, cost, expenses, and reasonable attorney’s
fees of whatever kind and nature which NGS may hereafter incur, suffer, or be
required to pay by reason of or in consequence of bodily injury, sickness,
death, property damage, or other loss arising out of Lindblad’s negligence,
except to the extent that such liability, damages, loss, cost, or other expenses
are occasioned in whole or in part or caused directly or indirectly by any
negligent act or omission of NGS, its subsidiaries, affiliates or their
respective officers, directors, and employees. Lindblad agrees to indemnify and
hold harmless the National Geographic Society and its officers, directors,
employees, and agents from any and all loss, damage, liability, costs, or
expenses, including reasonable attorney’s fees with respect to any claim arising
from NGS use of the image or images provided by Lindblad or its affiliates or
agents to promote National Geographic Expeditions.

 

  14.2 NGS agrees to indemnify and hold Lindblad, its subsidiaries and
affiliates, and their respective officers, directors, and employees harmless
from any liability, damages, loss, cost, expenses, and reasonable attorney’s
fees of whatever kind and nature which Lindblad may hereafter incur, suffer, or
be required to pay by reason of or in consequence of bodily injury, sickness,
death, property damage, or other loss arising out of NGS’ negligence, except to
the extent that such liability, damages, loss, cost, or other expenses are
occasioned in whole or in part or caused directly or indirectly by any negligent
act or omission of Lindblad, its subsidiaries, affiliates or their respective
officers, directors and employees.

 

15. Inspection of Records. Lindblad shall keep books and records using generally
accepted accounting principles regarding any fees due NGS hereunder and related
revenue and cost information. NGS may inspect Lindblad’s books and records
related or incident to any NGE/Lindblad Trip during normal business hours upon
five Business Days advance notice during the Term and for one year thereafter.

 

16. Termination.

 

  16.1 Either party (the “Terminating Party”) may terminate this Agreement: (a)
upon 30 days written notice of the other’s breach of this Agreement, unless the
breach is cured within 30 days of notice; or (b) immediately if the Defaulting
Party is declared bankrupt, or makes an assignment for the benefit of its
creditors, or takes advantage of any insolvency law in its jurisdiction, or if a
receiver or trustee is appointed for its property, or if it liquidates its
business, or if it ceases its usual operations for any reason; or (c)
immediately upon the conviction of the Defaulting Party, or any officer,
director, or substantial shareholder of the Defaulting Party, in a court of
competent jurisdiction of any offense substantially related to the business
conducted by the Defaulting Party in connection with this Agreement or of any
offense punishable by a term of imprisonment.

 



18

 

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

  16.2 NGS may terminate this Agreement immediately upon written notice to
Lindblad at any time if Lindblad acts in a manner that threatens the integrity
and good will associated with the National Geographic name and Trademarks under
this Agreement or under the Alliance Agreement.

 

17. Rights and Duties after Termination. Upon the termination (with or without
cause) or expiration of this Agreement:

 

  17.1 The parties agree to work together to develop means of communicating the
termination of the Agreement to NGE/Lindblad Trip Participants and to the public
in general as deemed appropriate, in a manner that is factual and that is
designed to avoid, where possible, damage to either party’s reputation and
goodwill. All such communications shall be subject to mutual approval. Any
NGE/Lindblad Trips scheduled to depart after the effective date of any
termination will operate only if NGS and Lindblad mutually agree. All
NGE/Lindblad Trip Participants departing after the effective date of any
termination shall receive prompt notification, to be approved in advance by
Lindblad, from NGS of the termination and the effect on their NGE/Lindblad Trip.

 

  17.2 Lindblad shall promptly return to NGS any and all materials furnished
hereunder to Lindblad by NGS or [*], and shall immediately cease using NGS’ name
and trademarks;

 

  17.3 Lindblad agrees to dispose of, by delivery to NGS and by subsequent
destruction, and free of any charge to NGS, the Trip Participant List, Travel
Agent Data, Inquirer Data, any other database the NGE has provided, and all
advertising, promotional matter, and all other written materials bearing NGS’
name, trademarks, or service marks which are then in its possession or subject
to its control;

 

  17.4 All rights and licenses granted to Lindblad shall cease and revert to
NGS;

 

  17.5 Notwithstanding any other provision of this Agreement, the rights and
obligations under Sections headed NGS Fees, Trademarks, Trip Participant List,
Insurance, Indemnification, and Rights and Duties after Termination shall
survive the termination of this Agreement.

 

  17.6 Lindblad shall remain liable to NGS for NGS Fees accrued and other
amounts accrued prior to termination.

 



19

 

 

18. Miscellaneous.

 

  18.1 This Agreement shall not in any way create a joint venture or partnership
between the parties.

 

  18.2 The construction and interpretation of this Agreement shall be governed
by the laws of the District of Columbia. Each party hereby agrees to attempt to
settle any dispute relating to this Agreement, with the exception of collection
matters involving an undisputed amount, through non-binding mediation at a
mutually agreeable location in the District of Columbia within 30 days or as
promptly as possible following notice of the existence of such a dispute from
one party to the other. In the event that good faith efforts to mediate do not
resolve such dispute, the parties agree to submit such dispute to binding
arbitration under the rules of the American Arbitration Association governing
the resolution of commercial disputes at a mutually agreeable location in the
District of Columbia. The result of such arbitration shall be binding and
enforceable in a court of competent jurisdiction.

 

  18.3 If for any reason any provision of this Agreement is held or determined
to be unenforceable, that provision will be enforced to the maximum extent
permissible, and the remainder of this Agreement will continue in full force and
effect.

 

  18.4 This Agreement may not be assigned or transferred by either party hereto,
except with permission of the non-assigning or non-transferring party; provided,
however, that NGS may assign this Agreement to a wholly owned subsidiary or
affiliate.

 

  18.5 This Agreement contains the entire agreement between the parties, and can
only be modified in a writing signed by both parties.

 

  18.6 The captions to Sections of this Agreement are for convenience only and
shall not be considered part of this Agreement or be used in determining the
intent of the parties.

 

  18.7 No waiver by a party of any breach or series of breaches of defaults by
the other party, and no failure, refusal or neglect of a party to exercise any
right hereunder or to insist upon strict compliance with or performance of the
other party’s obligations under this Agreement shall constitute a waiver of the
provisions of this Agreement with respect to any subsequent breach thereof or a
waiver by a party of its right any time thereafter to require strict compliance
with the provisions hereof, by the other party. The rights and remedies set
forth in this Agreement are cumulative and are in addition to any remedies
otherwise available to a party in law or in equity, and the exercise of any one
or more of such remedies shall not be construed as a waiver of any other right
or remedy.

 



20

 

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

  18.8 This Agreement may be executed in any number of counterparts with the
same effect as if all of the parties had signed the same document. In place of
the transmittal of original documents, and where permitted by applicable law,
such executions may be transmitted to the other parties by facsimile, portable
document format (pdf) or similar electronic image-based format (collectively,
“Facsimile”) and such Facsimile execution shall have the full force and effect
of an original signature. All fully executed counterparts, whether original
executions or Facsimile executions or a combination, shall be construed together
and shall constitute one and the same agreement.

 

  18.9 The natural persons signing and delivering this Agreement on behalf of
any corporate entity represent, warrant, and covenant that he or she has been
duly authorized by the said entity so to sign and deliver, and that all
necessary requirements have been performed so as to make this Agreement the
authorized, valid, and binding act of said person and the said entity.

 

19. Exhibits.

 



  19.1 Exhibit A. Product Development/Marketing Timeline,           19.2 Exhibit
B. NGE Call Center Operations / Lindblad Coordination with [*]           19.3
Exhibit C. Insurance Operations & Guidelines           19.4 Exhibit D. NGE
Traveler Information Form           19.5 Exhibit E. Terms and Conditions and
Replacement Paragraph for Group Reservations           19.6 Exhibit F. Lifelong
Explorer (LLE) Enrollments           19.7 Exhibit G. Illustrative Example of
Bonus Calculation



 



NATIONAL GEOGRAPHIC SOCIETY   LINDBLAD EXPEDITIONS, INC.             By       By
              Print Name:     Print Name:             Title:       Title:  

 



21

 

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

EXHIBIT A
Product Development / Marketing Timeline

 

NGE and Lindblad agree to [*] in order to [*]. This schedule may be amended by
mutual agreement.

 

[*].

 



22

 

 

TOUR OPERATOR AGREEMENT

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

EXHIBIT B
NGE Customer Service Center Operations / Lindblad Coordination [*]

 

This exhibit outlines the roles and responsibilities of Lindblad Expeditions
(“LEX”), National Geographic Society, d/b/a National Geographic Expeditions
(“NGE”) and [*] (“[*]”) regarding management of the Customer Service Center
Operation for National Geographic Sponsored Trips for which LEX is the tour
operator (“LEX/NG Trips”), including the administration of inquiries and
reservations via telephone, mail or the Internet and coordination of the
customer service center operations for all National Geographic Sponsored Trips.
Lindblad warrants that customer service levels provided to NGE/Lindblad Trip
Participants will be consistent with the customer service levels provided to all
other Participants.

 

LEX, [*] and NGE will each appoint a senior staff member to coordinate the
operation of the NGE Customer Service Center.

 

[*] Staff Member - [*]

LEX Staff Member - [*]

NGE Staff Member - [*]

 

Upon agreement by all three parties, this document may be revised in the future
to account for changes in the operational requirements of NGE, LEX, [*] or other
tour operators.

 

I.Incoming Calls

 

[*]

 

II.Call Center Operation

 

Hours of Operation

 

Standard operating hours for the NGE Call Center at LEX will be from 9:00 a.m.
to 8:00 p.m. Eastern Time (ET) on weekdays and 10 a.m. to 5 p.m. on weekends.

 

The NGE Call Center hours at [*] are from 9:00 a.m. to 6:00 p.m. weekdays at
[*].

 

The NGE Call Center hours at [*] are from 8 a.m. to 5 p.m. Mountain at [*].

 

The NGE Call Center hours at [*] are from 8 a.m. to 5 p.m. Pacific at [*].

 

The NGE Call Center hours for [*] are from 8:30 am to 5:00 pm Pacific at [*].

 

The NGE Call Center hours for [*] are from 8:00 am to 5:00 PM Pacific at [*].

 

** See the after hours call transfer section for details on how to handle after
hours calls.

 



23

 

 

Call Disposition

 

The following are the possible outcomes of a call to the NGE phone line, a
letter to NG Expeditions and/or correspondence via the Internet:

 

  1. Booking an Expedition

 

  2. Fulfilling a Request for Information

 

  3. Customer Data Update

 

  4. Customer Complaint

 

  5. Changing or canceling a booking

  



24

 

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

  1. [*]

 

III.After Hours

 

[*]

 

IV.Standards for Response and Fulfillment

 

[*]

 

VIII.Training

 

LEX, [*] and NGE will work together to train their call center staff on all NGE
offerings in order to streamline the operation of the NGE Customer Service
Centers at [*] and LEX and provide a high level of customer service to any
caller to the NGE Customer Service Center. During the training, NGE will provide
a complete list of its trip offerings and the proper contact information for the
transfer of misdirected requests for reservations, general inquiries or booked
travelers.

 

IX.NGE Data

 

Lindblad will manage NGE’s data as outlined in sections 5.9 and 5.10 of the Tour
Operator Agreement.

 

X.Customer Service Standards for National Geographic Expeditions

 

Service Commitment

 

  1. [*] and LEX Expeditions commit to providing prompt and courteous service to
all National Geographic inquirers and travelers.

 

  2. [*] and LEX Expeditions commit to working together to ensure a seamless
operation and smooth customer service, whether the inquirer or traveler is
ultimately an [*] or a LEX customer.

 

  3. [*] and LEX shall provide catalog fulfillment by forwarding the request to
the fulfillment house within [*] of the request via a direct web interface. [*]
and LEX staff will advise the requester that their catalog should arrive within
[*] days.

 

  4. Should [*] receive a cancellation from a NGE-LEX traveler, [*] will forward
the cancellation notice to LEX [*]. Similarly, should LEX Expeditions receive a
cancellation from an NGE-[*] traveler; LEX Expeditions will forward the
cancellation notice to [*].

 



25

 

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

  5. Should [*] receive a complaint about service relating to LEX or vice versa,
both parties agree that we must present a united front for NGE and acknowledge
the customer’s dissatisfaction, and assure them that [*]. Then [*] and LEX will
inform each other and NGE of the problem and the responsible party (either [*]
or LEX) will champion the resolution of the problem for the customer and follow
through.      

XI.Operator Script for [*]/LEX NGE Staff

 

To be provided by NGE in a separate document.

 

XII.AUTOMATED NGE PHONE GREETING SCRIPTS

 

[*]

 

XIII.NGE TRAVEL PROGRAMS, TOUR OPERATORS AND PHONE NUMBERS

 

NGE TO COMPLETE AND DISTRIBUTE WHEN EACH NGE CATALOG IS COMPLETED AND THE
CUSTOMER SERVICE CENTER IS BRIEFED

 



26

 

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

EXHIBIT C
Insurance Operations & Guidelines

 

NGE has contracted with Travel Insurance Services to provide travel insurance to
NGE Participants on all NGE trips, including NGE/Lindblad Trips.

 

All welcome letters for NGE/Lindblad Trips should include the insurance
materials that NGE will provide to Lindblad. Lindblad agrees not to send [*] to
any NGE/Lindblad Trip Participant.

 

Below is a summary of the travel insurance procedures for NGE/Lindblad Trips.

 

1.         For all NGE/Lindblad Trips, the Welcome Letter with enclosures
(Invoice, Insurance Summary, Insurance brochure, Traveler Information Form,
Responsibility and Terms and Conditions) must be sent out [*] of receipt of the
NGE/Lindblad Trip Participant’s deposit to the NGE/Lindblad Trip Participant or,
if booked through a travel agent, to the travel agent. The Welcome Letter –
including an alliance introduction/overview should be printed on Co-branded
letterhead. The NGE Traveler Information Form and Responsibility and Terms and
Conditions should be printed on NGE letterhead.

 

2.         The Insurance brochure should also be included in Mailing #1,
approximately six months prior to departure.

 

To purchase the insurance, NGE/Lindblad Trip Participants must complete the
enrollment form in the insurance brochure and return it directly to Travel
Insurance Services. Please direct any questions about the insurance to Travel
Insurance Services at 800-937-1387, and refer them to the insurance
representative responsible for NGE.

 



27

 

 

EXHIBIT D

 

NGE Traveler Information Form
TO BE PRINTED ON NGE LETTERHEAD

 

TRAVELER INFORMATION FORM [Trip Name]

 

[Trip Dates]

 

Please complete both sides of this form (one for each person traveling) and
return it to us in the enclosed envelope.

 

The following information assists in the overall planning of the trip.
Information will be made available, as needed, only to those involved in
arranging and leading the trip. Please be as detailed as possible.

 



  Name as on passport—last name, first name, middle initial, Mr./Mrs./Dr. Name
for name badge     Date of birth   Citizenship Passport number & expiration date
for international trips only     Mailing address—please do not provide a P.O.
Box address as final documents are sent via Federal Express     City State Zip
code     Telephone—day Telephone—evening Telephone—mobile     E-mail Address

 

General statement of health (please note any medical conditions that we should
be aware of while you are on this trip):    

 

 

 

Dietary restrictions—if vegetarian, please be specific:  

 

Allergies to medication or food:  

 

Significant vision or hearing problems:  

 



28

 

 

Walking or mobility problems:  

 

List any medications you take and the reason for taking them:  

 

    Check whether you would prefer a ☐ smoking or ☐ non-smoking room, if such
accommodations are available.   Check whether you would prefer ☐ one king-size
bed or ☐ two twin beds, when applicable and available.

 

Special events to be celebrated during the expedition (e.g., anniversary):  

 

List any special requests:  

 



 

 

Occupation/Hobbies/Interests:  

 

Other National Geographic Expeditions taken:  

 

Reason for taking this expedition (please note any special interests related to this trip):
 

 



 



 

(a)        Insurance

 

Trip cancellation insurance is strongly recommended and advised. Enclosed with
this mailing is a brochure describing optional trip cancellation insurance
offered through Travel Insurance Services. To purchase this insurance, return
your enrollment form and payment directly to Travel insurance Services. Please
advise whether you are purchasing optional trip cancellation insurance below.

 

    Yes, with Travel Insurance Services           Yes, with another insurance
company         (Name of Company)     No      



(b)        In case of an emergency, please notify:

 

  Name Relationship     Telephone—day Telephone—evening Telephone—mobile    
Street Address     City State Zip Code     E-Mail Address            

 



29

 

 

(c)        Agreement, Assumption of Risk, Waiver and Release

 

Enclosed with this form is a copy of our statements of Responsibility and Terms
and Conditions. As a condition to acceptance of this application and
participation on the expedition, each applicant must sign the following
statement (parent or legal guardian must sign for each child):

 

I have read the schedule of activities for this trip and recognize and accept
the risks thereof. I have read and agree to the TERMS AND CONDITIONS and the
RESPONSIBILITY statement for this expedition (enclosed) and understand that they
include a release of liability that will be binding upon myself and my family,
heirs, and legal representatives. I further agree to release and hold the
National Geographic Society and its designated tour operator(s) and tour
administrator harmless from any and all liability, loss, or damage that may
arise out of my participation in this National Geographic Expedition.

 

Signature:     Date:  

  

30

 



 

EXHIBIT E
NGE Terms And Conditions

 

Responsibility

 

The National Geographic Society will provide educational enrichment for National
Geographic Expeditions as outlined in this catalog as a sponsoring organization
and has licensed qualified professional tour operators to organize and
administer National Geographic Expeditions. The designated tour operator(s), in
turn, acts only as an agent for any transportation carrier, hotel, ground
operator, or other suppliers of services connected with these tours (“other
providers”), and the other providers are solely responsible and liable for
providing their respective services. The passenger tickets in use by the
carriers shall constitute the sole contract between the carriers and the
passenger; the carriers are not responsible for any act, omission, or event
during the time participants are not aboard their conveyances.

 

The National Geographic Society and its designated tour operator and tour
administrator shall not be held liable for (A) any damage to, or loss of,
property or injury to, or death of persons occasioned directly or indirectly by
an act or omission of any other provider, including but not limited to any
defect in any aircraft, watercraft, or vehicle operated or provided by such
other provider; and (B) any loss or damage due to delay, cancellation, or
disruption in any manner caused by the laws, regulations, acts or failures to
act, demands, orders, or interpositions of any government or any subdivision or
agent thereof, or by acts of God, strikes, fire, flood, war, rebellion,
terrorism, insurrection, sickness, quarantine, epidemics, theft, or any other
cause(s) beyond their control. The participant waives any claim against the
National Geographic Society and/or its designated tour operator and tour
administrator for any such loss, damage, injury, or death.

 

By registering for a National Geographic Expedition, the participant certifies
that he/she does not have any mental, physical, or other condition or disability
that would create a hazard for him/herself or other participants. The National
Geographic Society and its designated tour operator reserve the right in their
sole discretion to accept, decline to accept, or remove any participant on a
National Geographic Expedition. The National Geographic Society and the tour
operator reserve the right, without penalty, to make changes in the published
itinerary whenever, in their judgment, conditions warrant or if they deem it
necessary for the comfort, convenience, or safety of participants. Neither the
National Geographic Society, its designated tour operator, nor its tour
administrator shall be liable for any air carrier’s cancellation penalty
incurred by the purchase of a nonrefundable ticket to or from the participant’s
National Geographic Expedition departure city. Baggage and personal effects are
at all times the sole responsibility of the participant.

 

Terms and Conditions

 

Basis of Rates: All prices are based on two persons sharing a room or cabin. All
prices and fares are quoted in U.S. dollars. The rates are based on current
tariffs and are subject to change due to unforeseen circumstances. While we will
do everything possible to maintain the listed prices, if it is necessary to levy
a surcharge, we reserve the right to do so, and notification will be given at
the time of final invoicing.

 



31

 

  

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

Eligibility: Participation in a National Geographic Expedition is a benefit of
membership in the National Geographic Society. Membership dues for 2012 are $34.
Anyone under 18 must be accompanied by a parent or guardian for the entire
journey.

 

Included in Expedition Cost: Accommodations and meals as indicated in the
itinerary (B breakfast, L = lunch, D = dinner); educational materials;
pre-departure information; entrance fees, excursions, and sightseeing noted as
included in the itinerary; all gratuities except those for train or ship’s crew,
unless otherwise noted on the itinerary page; ground transportation during the
expedition; transfers to and from group flights where applicable; services of
National Geographic experts, lecturers, guides, expedition manager, and any
other staff; and taxes, port charges, baggage handling, and service charges.
Please note: the “B, L, D” notations apply to the period during the expedition
only and do not include any meals on flights to/from the trip. Internal airfare
is included on some international expeditions as indicated in the itinerary.

 

Not Included: Air transportation and related fees (except as indicated in the
itinerary); activities noted as optional in the itinerary; gratuities for train
or ship’s crew, unless otherwise noted on the itinerary page; passport and visa
expenses; baggage/accident/cancellation insurance; personal expenses, such as
laundry, telephone calls, and alcoholic beverages; and any other items not
specifically noted as included.

 

Single/Shared Accommodations: A limited number of single rooms/cabins are
available at an extra cost on a first-come, first-served basis. We will assist
persons requesting a roommate. Participants will be notified if a suitable
roommate is not available, in which case the single rate will be charged.

 

Payments, Cancellations, and Refunds: To reserve space on a National Geographic
Expedition, a [*] per-person deposit is required for trips that are nine days or
less, and a $[*] per-person deposit is required for trips that are ten days or
more except if noted on the itinerary page. Final payment is due no later than
90 days prior to departure. Payments must be made by credit card. Your
reservation may be canceled if full payment has not been received by 90 days
prior to departure. For reservations made within 90 days of the departure date,
full payment is required when the reservation is accepted. All cancellation
notices must be received in writing and will become effective as of the date of
the postmark. If you cancel 120 days or more prior to departure, a refund less
an administrative fee of [*]% of your deposit will be made. Per-person charges
for cancellations that occur less than 120 days prior to departure are as
follows: 91-119 days prior to departure: [*]% of your deposit amount; 45-90 days
prior to departure: [*]% of the expedition cost; 44 or fewer days prior to
departure: [*]% of the expedition cost. This policy also applies to pre- and
post-trip extensions. Any airline tickets issued are subject to the carrier’s
refund policy. Leaving an expedition in progress, for any reason whatsoever,
will not result in a refund, and no refunds will be made for any unused portions
of an expedition. We reserve the right to cancel any trip because of inadequate
enrollment that makes the trip economically infeasible to operate or because of
good-faith concerns with respect to the safety, health, or welfare of the
participants. If an expedition is canceled prior to departure, the tour operator
will provide you with a full refund of monies paid to the tour operator; except
in the event that the cancellation is due to a significant event that makes it
infeasible to operate the expedition as planned, in which case the tour operator
will provide you with a refund and/or credit toward a future National Geographic
Expedition equivalent to monies paid to the tour operator. If we cancel the trip
in progress, you will receive a prorated refund based on the number of days not
completed on the expedition. We will not be responsible for any refund for
nonrefundable airline tickets or for any airline tickets purchased by the
passenger directly from an airline or travel agent.

 



32

 

 

Trip-cancellation insurance is available at an additional cost and is strongly
recommended. For more information and to enroll, visit the “Travel Insurance”
section of our website at www.nationaIgeographicexpeditions.com.

 

Itinerary Changes: The itineraries and staff presented in this catalog are
subject to modification and change by the National Geographic Society or its
designated tour operator. Every reasonable effort will be made to operate
programs as planned, but alterations may still occur after final itineraries are
sent.

 

Health Requirements: You must be in good physical and mental health. Any
physical condition, diet, or treatment requiring special attention must be
reported in writing when the reservation is made.

 

Photography: We reserve the right to take photographs or videos during the
operation of any expedition or part thereof and to use the resulting
photography, videos, or recordings for promotional or commercial use. By making
a reservation on a National Geographic Expedition, the participant agrees to
allow his/her likeness to be used by the National Geographic Society, National
Geographic Society–authorized third parties, and the Tour Operator without
compensation to the participant. If the participant prefers that his/her
likeness not be used, he/she must notify us in writing prior to departure of the
trip.

 

Copyright in all photographs, video, and related materials created by the
participant (“Expedition Materials”) shall belong to the participant upon
creation. The participant grants to the National Geographic Society a
non-exclusive, worldwide, irrevocable license to use any Expedition Materials
provided to the National Geographic Society and/or the Tour Operator in any
media for the following limited purposes: editorial use, promotion of this
editorial use, promotion of National Geographic’s travel programs, or promotion
of the mission of the National Geographic Society.

 

Other: Other Terms and Conditions may apply to some expeditions and will be
provided with pre-trip mailings.

 



33

 

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

By registering for a National Geographic Expedition, the participant agrees to
the Responsibility statement and the Terms and Conditions herein.

 

Mailing List: If you are receiving duplicate catalogs, have address updates, or
would like to be removed from future National Geographic Expeditions mailings,
please call toll-free I -888-966- 8687.

 

Group Discount: For a party of eight people or more traveling on an expedition,
you will each receive [*] percent off the expedition cost. Other Terms and
Conditions may apply. Please ask upon making your reservation. The group
discount is not applicable on private jet bookings.

 



34

 

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

Terms and Conditions Replacement Paragraph for Group Reservations

 

Deposits, Cancellations, and Refunds for Group Reservations

 

To be eligible for the group discount, your party must consist of a minimum of
eight travelers at the time of booking. For group reservations, a non-refundable
deposit of [*] of the expedition cost per person is required to reserve space on
a National Geographic Expedition. An additional non-refundable deposit of [*] of
the expedition cost is required 180 days in advance. Final payment is due no
later than 90 days prior to departure. Payments must be made by credit card. For
reservations made within 90 days of the departure date, full payment is required
when the reservation is accepted. All cancellation notices must be received in
writing and will become effective as of the date of the postmark. Per person
charges for cancellations are as follows: 180 days or more prior to departure,
[*] of the expedition cost; 179-90 days prior to departure: [*] of the
expedition cost; 89 or fewer days prior to departure: [*] of the expedition
cost. Should your group fall below the minimum of eight travelers, the standard
Deposits, Cancellations, and Refunds policy printed in the National Geographic
Expeditions catalog or online at our website
(www.nationalgeographicexpeditions.com) will go into effect for the remaining
travelers, and the discount will not apply. Any airline tickets issued are
subject to the carrier’s refund policy.

 

Leaving an expedition in progress, for any reason whatsoever, will not result in
a refund, and no refunds will be made for any unused portions of an expedition.
National Geographic reserves the right to cancel any trip because of inadequate
enrollment that makes the trip economically unfeasible to operate or because of
good-faith concerns with respect to the safety, health, or welfare of the
participants. If National Geographic or its designated tour operator cancels an
expedition prior to departure, you will receive a full refund of monies paid to
National Geographic or its designated tour operator. If cancel the trip in
progress, you will receive a prorated refund based on the number of days not
completed on the expedition. We will not be responsible for any refund for
nonrefundable airline tickets or for any airline tickets purchased by the
Participant directly from an airline or travel agent.

 



35

 

 

EXHIBIT F
Lifelong Explorer (LLE) Enrollments

 

Enrollment Criteria

 

NGE’s Lifelong Explorer Program (“Program”) enables guests to become eligible
for discounts and other benefits upon the completion of their third NGE trip.

 

Below is a more detailed list of criteria for eligibility in the program:

 

NGE 3x:

 

Any guest who travels 3x with NGE is automatically enrolled in the Program.

 

Any combination of 3x Lindblad and NGE programs:

 

Guests who have traveled three times on any LindbladTrips, including at least
one time as a Lindblad/NGE Trip Participant, will be eligible for membership in
the Program.

 

3x Lindblad only when booking a non-NGE/Lindblad Trip:

 

Once Lindblad confirms that they have traveled with Lindblad at least 3 times,
NGE will honor the discount on the Program and will enroll the guest in NGE’s
Program.

 

3x Lindblad only when booking a Lindblad Trip:

 

Lindblad will provide the equivalent discount to the Participant and enroll that
individual in the Lindblad loyalty program

 

Exclusions

 

If a guest who has traveled on a Lindblad Trip three or more times took his or
her first Lindblad Trip as part of either a charter or a group and has never
traveled as a Lindblad/NGE Trip Participant, that guest will be ineligible for
membership in the LLE program.

 

Communication
As Lindblad and NGE share no data across the organizations, the only way to
handle these circumstances is through direct communication. Understanding the
details of past guest travel history, issued credits and donations to the
Lindblad/NG Fund will require research by and sharing of research results
between Lindblad and NGE.

 

The standard process will be for a NGE-identified representative to speak
directly with a Lindblad-identified representative to investigate credit usage
requests or understanding guest travel history to qualify travelers for NGE’s
LLE program.

 

36

 

 

NGS Fee
The process for handling LLE discounts is outlined in Section Obligations of
Lindblad, sub-Section Incentives 5.17 of the Tour Operator Agreement.

 



37

 

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

EXHIBIT G

 

NGE BONUS COMMISSION ILLUSTRATION
In $000

 



   Calculation   2010   2011  Lindblad Maximum Yield [A]        [*]    [*]  NGE
Commissionable Revenue [B]        [*]    [*]  NGE CONTRIBUTION % [C]   [*]*100% 
 [*]    [*]                   Target [D]   [*]         [*]  NGE Commissionable
Revenue   [B]         [*]  NGS Bonus Payment Base [E]   [B] – [D]         [*] 
NGS Bonus Payment   [E] [*]         [*] 

 

 

38



 

